 



Exhibit 10.2

KEYCORP

Executive Officer Grants

(Award Of Performance-Based Restricted Stock, Cash Performance Shares and
Stock Performance Shares)

«Name»

     By action of the Compensation Committee (the “Committee”) of the Board of
Directors of KeyCorp, taken pursuant to the KeyCorp 2004 Equity Compensation
Plan (the “Plan”), and subject to the terms and conditions of the Plan, you have
been awarded «Stock» shares of Restricted Stock subject to vesting upon the
achievement of specified performance criteria (the “Performance-Based Restricted
Stock”), «Stock» Performance Shares payable in cash, subject to vesting upon the
achievement of specified performance criteria (the “Cash Performance Shares”)
and «Stock» Performance Shares payable in Common Shares and cash, subject to
vesting upon the achievement of specified performance criteria (the “Stock
Performance Shares”), as described below. The Performance-Based Restricted
Stock, the Cash Performance Shares and the Stock Performance Shares shall be
referred to herein collectively as the “Awarded Shares”. Unless otherwise
indicated, the capitalized terms used herein and in the attached Acceptance of
Grant Agreement (the “Agreement”) shall have the same meaning as set forth in
the Plan.



1.   Date of Grant. The effective date of grant for the award of the Awarded
Shares shall be February 15, 2005 (the “date of grant”).   2.   Vesting of the
Awarded Shares.



  (a)   In General. Your right to receive the Awarded Shares shall be determined
on the basis of KeyCorp’s Earnings per Share, Economic Profit Added and Return
on Equity (as defined in Appendix C to the resolutions of the Committee adopted
on March 17, 2005 approving the performance goals for the Awarded Shares (the
“Resolutions”)) during the period of January 1, 2005 through December 31, 2007
(the “Performance Period”). You are able to earn up to 100% of the
Performance-Based Restricted Stock and Cash Performance Shares if the applicable
targeted level of performance is met or exceeded and up to 100% of the Stock
Performance Shares if the applicable maximum level of performance is met or
exceeded.     (b)   Vesting of Performance-Based Restricted Stock. The Common
Shares subject to this grant of Performance-Based Restricted Stock may not be
sold, transferred, otherwise disposed of, pledged or otherwise hypothecated
until February 15, 2008, but only if (A) you have been in the continuous employ
of KeyCorp or a Subsidiary through such date and (B) the Committee shall
determine that the

 



--------------------------------------------------------------------------------



 



      Performance-Based Restricted Stock has been earned as set forth on
Appendix C to the Resolutions.



  (c)   Vesting of Performance Shares. The Cash Performance Shares and Stock
Performance Shares granted hereunder shall be vested on February 15, 2008, but
only if (A) you have been in the continuous employ of KeyCorp or a Subsidiary
through such date and (B) the Committee shall determine that the Cash
Performance Shares and Stock Performance Shares have been earned as set forth on
Appendix C to the Resolutions.     (d)   Determination by Committee. The amount
of the Awarded Shares that will become vested and the level of attainment of the
applicable performance goals set forth on Appendix C to the Resolutions shall be
determined by the Committee as soon as practicable after the receipt of the
audited financial statements for KeyCorp relating to the last year of the
Performance Period, but in no event later than two and one-half months after the
close of the last year of the Performance Period.     (e)   Transfers Void. Any
purported transfer or encumbrance of the Awarded Shares prior to the time that
they have vested shall be void, and the other party to any such purported
transaction shall not obtain any rights to or interest in the Common Shares
underlying the Awarded Shares.



3.   Payment of Performance Shares. Payment of any earned Cash Performance
Shares shall be made in the form of cash and payment of any earned Stock
Performance Shares shall be made one-half in the form of Common Shares and
one-half in the form of cash. Payment shall occur as soon as practicable after
the receipt of the audited financial statements for KeyCorp relating to the last
year of the Performance Period, but in no event later than two and one-half
months after the close of the last year of the Performance Period. To the extent
an award is payable in cash, each Cash Performance Share and Stock Performance
Share shall have a value equal to the Fair Market Value (as defined in
subsection 2.16 of the Plan) of one Common Share on the date of vesting of the
Cash Performance Share and/or Stock Performance Share.



4.   Death; Disability; Retirement at or after Age 65. If you shall die or
become Disabled or if you shall retire at age 65 or older prior to the vesting
of the Awarded Shares, then a pro rata number of the shares of Awarded Shares
actually earned as provided on Appendix C to the Resolutions shall be retained
by you or your estate and become freely transferable or entitle you to the
payment described in paragraph 3, as the case may be, following the
determination of the attainment of the performance goals upon conclusion of the
Performance Period, but the remainder shall immediately be forfeited.



5.   Retirement between ages 55 and 65. The Awarded Shares shall immediately be
forfeited if you retire between the ages of 55 and 65 prior to the vesting of
the Awarded Shares; provided, however, that the Committee may in its sole
discretion determine that a pro rata

2



--------------------------------------------------------------------------------



 



      number of the Awarded Shares shall be retained by or issued to you and
become freely transferable or entitle you to the payment described in paragraph
3, as the case may be, following the determination of the attainment of the
performance goals upon conclusion of the Performance Period but that the
remainder shall immediately be forfeited.



6.   Pro-Ration. For purposes of this Agreement the pro rata number of Awarded
Shares granted to you shall be based on a fraction the numerator of which is the
number of months beginning in February, 2005 that are completed prior to your
change of status and the denominator of which is 36.



7.   Forfeiture. The Awarded Shares shall be immediately forfeited if your
employment with KeyCorp or any Subsidiary terminates prior to the vesting of the
Awarded Shares as set forth in paragraph 2 unless your employment terminates
because of death, Disability or retirement at or after age 65 (in which case the
specific provisions of paragraph 4 shall apply); provided, however, that the
Committee may in its sole discretion determine that a pro rata number of the
Awarded Shares shall be retained by you and become freely transferable or
entitle you to the payment described in paragraph 3, as the case may be,
following the determination of the attainment of the performance goals upon
conclusion of the Performance Period but that the remainder shall immediately be
forfeited.



8.   KeyCorp Stock Ownership Guidelines. If you have not met KeyCorp’s Stock
Ownership Guidelines when the Performance-Based Restricted Stock or Stock
Performance Shares vest as set forth in paragraph 2, you may not sell or
otherwise transfer the Performance-Based Restricted Stock or the Stock
Performance Shares payable in Common Shares until and unless you meet the Stock
Ownership Guidelines or terminate your employment with KeyCorp or a Subsidiary;
provided, however, that notwithstanding the foregoing you shall be permitted to
sell the number of shares necessary to satisfy any withholding tax obligation
that may arise in connection with the vesting of the Performance-Based
Restricted Stock and Stock Performance Shares even if you have not met the Stock
Ownership Guidelines.



9.   Deferral.



  (a)   If you are eligible to participate in the KeyCorp Deferred Compensation
Plan (“Deferred Plan”) on the date of election, you may elect to exchange the
Performance-Based Restricted Stock or the Stock Performance Shares payable in
Common Shares for an award of equal value which shall be deferred into the
Deferred Plan Common Stock Account; provided, however, that such election shall
be made at least one year prior to the vesting of the Performance-Based
Restricted Stock and Stock Performance Shares and provided further that the
deferred award may not be transferred to another account in the Deferred Plan.  
  (b)   If you are eligible to participate in the Deferred Plan on the date of
election, you may elect to exchange the Cash Performance Shares or the Stock
Performance Shares payable in cash for an award of equal value which shall be
deferred into

3



--------------------------------------------------------------------------------



 



      any of the investment vehicles provided for in the Deferred Plan, as
selected by you; provided, however, that such election shall be made at least
one year prior to the vesting of the Cash Performance Shares.



10.   Harmful Activity. Notwithstanding any other provisions of this Agreement,
if you engage in any “harmful activity” (as defined in Section 17 of the Plan)
prior to or within six months after your termination of employment with KeyCorp
or a Subsidiary, then any and all shares of Performance-Based Restricted Stock
and Stock Performance Shares which have vested and any cash paid upon the
vesting of the Cash Performance Shares, on or after one year prior to
termination of employment shall be immediately forfeited to KeyCorp and any
profits realized upon your sale of any shares of Performance-Based Restricted
Stock or Stock Performance Shares shall inure to and be payable to KeyCorp upon
demand.



11.   No Acceleration. The provisions of Section 12 of the Plan entitled
“Acceleration upon Change of Control” shall not apply to the Awarded Shares
awarded pursuant to this Agreement; provided, however, that in the event of a
Change of Control, the performance goals relating to the Performance-Based
Restricted Stock and Cash Performance Shares (and not the Stock Performance
Shares) shall be deemed to be satisfied at 100% of target and the
Performance-Based Restricted Stock and the Cash Performance Shares shall vest on
the earlier of: (a) February 15, 2008, or (b) the date not more than two years
on or after a Change of Control upon which your employment terminates under
circumstances entitling you to receive severance benefits or salary continuation
benefits under KeyCorp’s Separation Pay Plan or under any employment or change
of control or similar arrangement or agreement, but only if you have been in the
continuous employ of KeyCorp or a Subsidiary through such date.



12.   Rights as a Shareholder - Performance-Based Restricted Stock. (a) From and
after the date of grant, you shall have all of the rights of a shareholder with
respect to the shares of Performance-Based Restricted Stock granted hereby,
including the right to vote the shares of Performance-Based Restricted Stock and
receive any dividends that may be paid thereon; provided however that any
additional Common Shares or other securities that you may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be subject to the
same restrictions as the shares of Performance-Based Restricted Stock covered by
this award.



       (b)   Notwithstanding (a) above, from and after the date of grant, you
shall be entitled to dividend equivalents, in cash, on the Cash Performance
Shares granted hereby when and if a dividend is declared by KeyCorp’s Board of
Directors.



13.   Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this award and the Plan comply with the
provisions of Section 409A of the Internal Revenue Code. This award and the Plan
shall be administrated in a manner consistent with this intent, and any
provision that would cause the award or the Plan to

4



--------------------------------------------------------------------------------



 



      fail to satisfy Section 409A shall have no force and effect until amended
to comply with Section 409A (which amendment may be retroactive to the extent
permitted by Section 409A and may be made by KeyCorp without your consent). In
particular, to the extent your right to receive payment of Cash Performance
Shares becomes nonforfeitable under the terms of paragraph 11 above and the
event triggering your right to payment is your termination of employment, then
notwithstanding anything to the contrary in paragraph 11 above, payment will be
made to you on the earlier of (a) your “separation from service” with KeyCorp
(determined in accordance with Section 409A); provided, however, that in case
you are a “specified employee” (within the meaning of Section 409A), your date
of payment shall be 6 months after the date of your separation from service with
KeyCorp or (b) your death.



14.   Condition. The award of the Awarded Shares granted hereby is conditioned
upon your execution and delivery to KeyCorp of the Agreement set forth
hereinafter.



15.   Amendment and Modification. The terms and conditions of this award may not
be modified, amended or waived except by an instrument in writing signed by a
duly authorized executive officer of KeyCorp.

                , 2005

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

  Thomas E. Helfrich

      Executive Vice President

5



--------------------------------------------------------------------------------



 



ACCEPTANCE OF GRANT AGREEMENT

     I acknowledge receipt of the above Performance-Based Restricted Stock,
Stock Performance Shares and Cash Performance Shares and in consideration
thereof I accept such awards subject to the terms and conditions of the Plan
(including, without limitation, the harmful activity provisions thereof) and the
restrictions upon me as set forth hereinafter in this Agreement.

     My agreement to the following restrictions is (i) in addition to (and not
in limitation of) any other agreements, plans, policies, or practices that are
applicable to me as a KeyCorp or a Subsidiary (collectively “Key”) employee,
(ii) independent of any Plan provisions, and (iii) binding upon me regardless of
whether I sell, transfer, otherwise dispose of, pledge, or otherwise hypothecate
the Common Shares acquired under the Performance-Based Restricted Stock awarded
to me.



1.   I recognize the importance of preserving the confidentiality of Non-Public
Information of Key. Therefore, I acknowledge and agree that: (a) during my
employment with Key, I will acquire, reproduce, and use such Non-Public
Information only to the extent reasonably necessary for the proper performance
of my duties; (b) during and after my employment with Key, I will not use,
publish, sell, trade or otherwise disclose such Non-Public Information; and
(c) upon termination of my employment with Key, I will immediately return to Key
all documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I agree to sign nondisclosure agreements in
favor of Key and others doing business with Key with whom Key has a confidential
relationship.



2.   I acknowledge and agree that the duties of my position at Key may include
the development of Intellectual Property. Accordingly, any Intellectual Property
which I create with any of Key’s resources or assistance, in whole or in part,
during my employment with Key, and which pertains to the business of Key, is the
property of Key; and I hereby agree to and do assign to Key all right, title,
and interest in and to such Intellectual Property, including, without
limitation, copyrights, trademarks, service marks, and patents in or to (or
associated with) such Intellectual Property and agree to sign patent
applications and assignments thereof, without additional compensation.



3.   Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, hire or
solicit or entice for employment any Key employee without the written consent of
Key, which consent it may grant or withhold in its discretion.



4.   (a) Except in the proper performance of my duties for Key, I acknowledge
and agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on

 



--------------------------------------------------------------------------------



 



      behalf of any other person or entity, call upon, solicit, or do business
with (other than for a business which does not compete with any business or
business activity conducted by Key) any Key customer or potential customer I
interacted with, became acquainted with, or learned of through access to
information while I performed services for Key during my employment with Key,
without the written consent of Key, which consent it may grant or withhold in
its discretion.

(b) In the event that my employment is terminated with Key as a result of a
Termination Under Limited Circumstances as defined below, the restrictions in
paragraph 4(a) of this Agreement shall become inapplicable to me; however, the
restrictions in paragraphs 1, 2, and 3 of this Agreement shall remain in full
force and effect nevertheless. I understand that a “Termination Under Limited
Circumstances” shall mean the termination of my employment with Key (i) under
circumstances in which I am entitled to receive severance benefits or salary
continuation benefits under the terms and conditions of the KeyCorp Separation
Plan in effect at the time of such termination, or (ii) under circumstances in
which I am entitled to receive severance benefits, salary continuation benefits,
or similar benefits under the terms and conditions of an agreement with Key,
including, without limitation, a change of control agreement or employment or
letter agreement, or (iii) as otherwise expressly approved by the Compensation
Committee of KeyCorp in its sole discretion.



5.   In the event a court of competent jurisdiction determines that any of the
restrictions contained in the above numbered paragraphs of this Agreement are
excessive because of duration or scope or are otherwise unenforceable, the
provisions hereof shall not be void but, with respect to such limitations held
to be excessive, they shall be modified to incorporate the maximum limitations
such court will permit, not exceeding the limitations contained in the
acceptance of grant. In the event I engage in any activity in violation hereof,
I acknowledge that such activity may cause serious damage and irreparable injury
to Key, which will permit Key to terminate my employment (if applicable) and
seek monetary damages, and Key shall also be entitled to injunctive, equitable,
and other relief. I acknowledge and agree that the validity, interpretation, and
performance of this Agreement shall be construed under the internal substantive
laws of Ohio.

BY SIGNING THIS ACCEPTANCE OF GRANT AGREEMENT, I ACKNOWLEDGE THAT I HAVE HAD
AMPLE OPPORTUNITY TO READ THIS AGREEMENT AND THE PLAN, MAKE A DILIGENT INQUIRY,
ASK QUESTIONS, AND CONSULT WITH MY ATTORNEY IF I CHOSE TO DO SO.



--------------------------------------------------------------------------------

«Name» – Sign Your Name  

--------------------------------------------------------------------------------

Date

2